                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:

                                                     Case No. 15-32179
      Donald B. Priest                               Chapter 13
                                                     Hon. Daniel Opperman

          Debtor.
____________________________/

      TRUSTEE’S OBJECTION TO DEBTOR’S POST-CONFIRMATION PLAN
                           MODIFICATION

     NOW COMES the Chapter 13 Standing Trustee, Carl L. Bekofske, and objects to
Debtor’s Post Confirmation Plan Modification and in support thereof states as follows:

       1. The proposed post confirmation plan modification seeks to excuse missed plan
          payments in the amount of $11,500.00 (Currently $16,000.00); reduce unsecured
          dividend to 0%.

       2. Trustee notes there is a Trustee’s Motion to Dismiss for Failure to Remit Plan
          Payments pending. The last payment received was July 10, 2018. The Order
          Adjourning the Trustee’s Motion to Dismiss was entered on January 8, 2019, after
          the filing of the instant plan modification. The Order requires that the Debtor post
          the sum of $2,300.00 on or before January 31, 2019 or the Trustee may submit an
          Affidavit of Default along with an Order of Dismissal to the Bankruptcy Court
          without further notice or hearing. Should the required plan payment not post timely,
          the Trustee will file the Affidavit of Default and submit and Order of Dismissal.

       3. It is unclear from the Debtor’s plan modification whether the Debtor is working and
          has the ability to fund the plan.

       4. Trustee requires amended Schedules I and J along with a Third Party Wage
          Withholding Order.

       5. Trustee requires three (3) recent plan payments.

       6. Trustee requires a copy of the 2016 federal income tax return.
         15-32179-dof    Doc 91   Filed 01/25/19   Entered 01/25/19 09:50:19   Page 1 of 3
       7. Trustee requires a copy of the Debtor’s 2018 W-2 for determination as to whether the
          Trustee will oppose the request to excuse $11,500.00 in plan payments and the
          request to reduce the dividend to 0%.


      WHEREFORE, the Chapter 13 Standing Trustee requests that this Honorable Court
deny the plan modification, and grant any further and other relief as this Court deems equitable
and just.

Dated: January 24, 2019                             /s/ Carl L. Bekofske
                                                    Carl L. Bekofske P10645
                                                    Chapter 13 Standing Trustee
                                                    400 N. Saginaw St. 331
                                                    Flint, MI 48502
                                                    (810) 238-4675
                                                    ecf@flint13.com




        15-32179-dof    Doc 91   Filed 01/25/19   Entered 01/25/19 09:50:19   Page 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:

                                                     Case No. 15-32179
      Donald B. Priest                               Chapter 13
                                                     Hon. Daniel Opperman

          Debtor.
____________________________/

                                  CERTIFICATE OF SERVICE

I hereby certify that on January 25, 2019, I electronically filed the Chapter 13 Trustee’s
Objection to Debtor’s Post Confirmation Plan Modification with the Clerk of the Court using
ECF system; which will send notification to the following:

Bohikian Law Group, PLLC, Attorney for Debtor at db@bohikianlaw.com


The following parties were served via First Class Mail at the address below by depositing same
in a United States Postal Box with the lawful amount of posting affixed thereto:


Donald B. Priest, 5601 Pineridge Lane, Brighton, MI 48116


                                                     /s/ Sherry Beasinger
                                                     Sherry Beasinger
                                                     Office of Chapter 13 Standing Trustee
                                                     400 N. Saginaw St. 331
                                                     Flint, MI 48502
                                                     (810) 238-4675
                                                     ecf@flint13.com




         15-32179-dof    Doc 91   Filed 01/25/19   Entered 01/25/19 09:50:19   Page 3 of 3
